ATTORNEY GRIEVANCE COMMIS SION                           IN TTM
OF MARYLAND                                              COURT OF APPEALS
                                                         OF MARYLAND
        Petitioner,
                                                         Misc. Docket AG
v.                                                       No.-56
                                                         September Term,2017
STACY ENID LEBOW SIEGEL

        Respondent.



                                             ORDER

        This matter came before the Court on the Joint Petition of the Affomey Grievance

Commission     of Maryland and Respondent, Stacy Enid LeBow Siegel, to disbar           the

Respondent from the practice     of law for violations of Rules 1.15 (a) and (c) and 8.4(c)

and (d) of the Maryland Lawyers' Rules of Professional Conduct. The Court having

considered the Petition, and the record herein,   it is this 3rd day of    January

2018;

        ORDERED, that the Respondent, Stacy Enid LeBow Siegel, be and she is hereby

disbaned from the practice of law in the State of Maryland, effective sixty (60) days from

the entry of this Order, and it is further

        ORDERED, that the Clerk of this Court shall remove the name of Stacy Enid

LeBow Siegel from the register of attorneys in the Court and certify that fact to the

Trustees of the Client Protection Fund of the Bar of Maryland and all clerks of all judicial

tribunals in this State in accordance with Maryland Rule I9-742.



                                                       /s/ Clayton Greene Jr.
                                                       Senior Judge